Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Jean Bicais Optical Co, Inc. d/b/a Bicais Optical
(NPI: 0361099993),
Petitioner
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-646
Decision No. CR2234

Date: September 3, 2010

DECISION

Petitioner, Jean Bicais Optical Co., Inc., d/b/a Bicais Optical, is an optician’s office,
which is considered a supplier of Medicare durable medical equipment, prosthetics,
orthotics, and supplies (DMEPOS supplier). The Centers for Medicare & Medicaid
Services (CMS) determined that Petitioner was not in compliance with 42 C.F.R.

§ 424.57(c)(26) (supplier standard 26) and revoked Petitioner’s Medicare supplier
number on November 9, 2009. A reconsideration decision dated February 18, 2010
upheld the revocation. Petitioner timely appealed the reconsideration.

For the reasons set forth below, I conclude that the undisputed evidence establishes that
Petitioner was not in compliance with Medicare program requirements, and, as a
consequence, CMS has the authority to revoke Petitioner’s Medicare supplier number.
I. Applicable Law and Regulations

Section 1834(a)(16)(B) of the Social Security Act (Act), 42 U.S.C. § 1395m(a)(16)(B),
states that the Secretary of Health and Human Services (Secretary) “shall not provide for
the issuance (or renewal) of a provider number for a supplier of durable medical
equipment for purposes of payment . . . for durable medical equipment furnished by the
supplier unless the supplier provides the Secretary on a continuing basis . . . with a surety
bond in a form specified by the Secretary and in an amount that is not less than $50,000.”

CMS’s regulations implement these requirements among the “supplier standards” at 42
C.F.R. § 424.57(c), which DMEPOS suppliers must meet to maintain Medicare billing
privileges. As relevant here, section 424.57(c) provides:

(c) Application certification standards. The supplier must meet and must
certify in its application for billing privileges that it meets and will continue
to meet the following standards. The supplier:

oR RK

(26) Must meet the surety bond requirements specified in paragraph (d) of
this section.

The surety bond requirements at 42 C.F.R. § 424.57(d) referenced in supplier standard 26
state, as relevant here, that “beginning October 2, 2009, each Medicare-enrolled
DMEPOS supplier must meet the requirements of paragraph (d),” which include “a bond
that is continuous,” which “meet[s] the minimum requirements of liability coverage
($50,000),” and provides that “[t]he surety is liable for unpaid claims, CMPs [civil money
penalties], or assessments that occur during the term of the bond.” 42 C.F.R.

§ 424.57(d)(1)(ii), (4), (5). “The term of the initial surety bond must be effective on the
date that the application is submitted to the NSC [National Supplier Clearinghouse, a
Medicare contractor].” 42 C.F.R. § 424.57(d)(2).

The regulations provide that failure to submit a surety bond as required is grounds for
revocation of a supplier’s billing privileges. 42 C.F.R. § 424.57(d)(4)(ii)(B); see also 42
C.F.R. § 424.57(d)(11) (“CMS revokes the DMEPOS supplier’s billing privileges if an
enrolled supplier fails to obtain, file timely, or maintain a surety bond as specified in this
subpart and CMS instructions.”). The regulations also provide more generally that CMS
“will revoke a supplier’s billing privileges if it is found not to meet” the supplier
standards or other requirements in section 424.57(c). 42 C.F.R. § 424.57(e) (formerly

§ 424.57(d)).!

' Paragraph (e) of section 424.57 was previously designated paragraph (d) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph

(continued...)
A supplier that has had its billing privileges revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of | year, but not greater than 3
years depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(c).

CMS may at any time require a DMEPOS supplier to show compliance with the surety
bond requirement. 42 C.F.R. § 424.57(d)(12).

II. Background

By letter dated April 19, 2010, Petitioner requested a hearing on the revocation of its
Medicare supplier number. Petitioner states that the issue is “whether the exemption of
Jean Bicais Optical from accreditation requirements does also exempt Jean Bicais Optical
from surety bond requirements as stated in 42 C.F.R. Section 424.57(c).” Hearing
Request letter dated Apr. 19, 2010 (HR). Petitioner argues that the surety bond
requirements were not made clear prior to the revocation of Petitioner’s supplier
number.” HR. Petitioner argues that the surety bond information was made more
obscure because the relevant questions are located within the accreditation application in
the 2003 and 2006 CMS 855S enrollment application forms. HR. Since it is undisputed
that Petitioner is exempt from accreditation, Petitioner asserts that it would not have
located the surety bond requirement information because it would not have looked in the
accreditation sections of the applications. HR. For that reason, Petitioner argues that it
should have been notified specifically of the new applicability of the surety bond
requirement to suppliers exempt from accreditation and that “[m]erely adding a supplier
standard 26 to state ‘[m]ust meet the surety bond requirements specified in 42 C.F.R.
424.57([d])’ is not adequate or reasonable notification of a change.” HR.

In response to Petitioner’s request for hearing, I issued an initial order on April 29, 2010,
acknowledging receipt of Petitioner’s request and setting a briefing schedule for the
parties. CMS filed a motion and supporting memorandum for summary disposition
(CMS Br.) in accordance with my order, accompanied by exhibits (CMS Exs.) 1 through

 (.. continued)

(d); however, the redesignations have not yet been incorporated into the Code of Federal
Regulations. See 42 C.F.R. Ch. IV § 424.57, Editorial Note (Oct. 1, 2009). References
are to the regulation as redesignated.

> Specifically, Petitioner states in its brief, “[n]Jot until receipt of the unfavorable
[reconsideration] decision was the Petitioner aware of the distinction being made by the
Respondent between the requirement for accreditation and the requirement for the surety
bond at which point the opportunity to comply with the [surety bond] requirement had
expired.” P. Br. at 5.
12. Petitioner filed a response to CMS’s motion (P. Br.), accompanied by one exhibit (P.
Ex. 1).

By email dated May 4, 2010, Petitioner indicated that it wanted to waive any in-person
hearing and consented to my deciding on the written record. Upon review of the record
as a whole, I determined that it was appropriate to decide this case on the merits, and I
directed the parties that in the absence of an objection from CMS, I would decide this
case on the written record. By email dated May 6, 2010, CMS indicated that it did not
object to a decision based on the written record. I therefore decline to issue a summary
disposition and instead address the merits below based on a full record review.

III. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue in this case is whether the record demonstrates that CMS’s revocation of
Petitioner’s Medicare billing privileges was legally authorized.

B. Findings of fact and conclusions of law
I make one finding and conclusion below, supported by the subsequent discussion:

CMS was authorized to revoke Petitioner’s billing privileges based on
undisputed evidence that Petitioner had not obtained a surety bond as required
by 42 C.F.R. § 424.57(c)(26) and (d).

As noted above, the statute states that the Secretary shall not issue or renew a DMEPOS
supplier number “unless the supplier provides the Secretary on a continuing basis . . .
with a surety bond... .” 42 U.S.C. § 1395m(a)(16)(B) (emphasis added).

This requirement for continuous compliance is implemented in the regulations that the
Secretary issued. The introductory language of 42 C.F.R. § 424.57(c) states, in pertinent
part, “‘[t]he supplier must meet and must certify in its application for billing privileges
that it meets and will continue to meet” the supplier standards listed within. Those
standards include section 424.57(c)(26) (supplier standard 26), which states that a
supplier “[m]ust meet the surety bond requirements specified in paragraph (d) of this
section.” It follows that a supplier must meet the surety bond requirements specified in
paragraph (d) on a continuing basis.

Consistent with this, the preamble to the final rule on appeals of CMS determinations
when a provider or supplier fails to meet the requirements for Medicare billing privileges
states “we believe all providers and suppliers must meet and maintain all Federal and
State requirements for their provider or supplier type to enroll or maintain their
enrollment in the Medicare Program.” 73 Fed. Reg. 36,448, 36,452 (June 27, 2008).
Petitioner admits that it was not in compliance with the surety bond requirement. P. Br.
at 1-2. However, Petitioner argues that the Medicare contractor, National Supplier
Clearinghouse (NSC), failed “to notify Petitioner of 2009 re-enrollment with direct
delivery of 2009 CMS 855S application as required by 42 C.F.R. [§ 424.57(f)°] thus
failing to provide Petitioner with a significant opportunity to comply with requirements
or to voluntarily terminate its Medicare number.” P. Br. at 1-2.

I do not agree that section 424.57(f) imposes an obligation on the Medicare contractor (in
this case, NSC) to send out a new application under the circumstances of this case.
Section 424.57(f) reads:

(f) Renewal of billing privileges. A supplier must renew its application
for billing privileges every 3 years after the billing privileges are first
granted. (Each supplier must complete a new application for billing
privileges 3 years after its last renewal of privileges.)

Here, the requirement that Petitioner submit a copy of a surety bond was not part of a
regular three-year revalidation. Rather, the change in regulations adding the surety bond
requirement triggered an off-cycle revalidation. See Baker’s Bay Nursing Ass'n, DAB
CR2177, at 9-10 (2010). In accordance with section 424.515(d), which governs off-cycle
revalidations, CMS reserves the right to perform off-cycle revalidations in addition to the
regular revalidations described in the introductory text of section 424.515.* Section
424.515(d) reads, in pertinent part:

[CMS] may request that a provider or supplier recertify the accuracy of the
enrollment information when warranted to assess and confirm the validity
of the enrollment information maintained by CMS. Off cycle revalidations
may be triggered as a result of random checks, information indicating local
health care fraud problems, national initiatives, complaints, or other reasons
that cause CMS to question the compliance of the provider or supplier with
Medicare enrollment requirements.

> Paragraph (f) of section 424.57 was previously designated paragraph (e) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph
(d); however, the redesignations have not yet been incorporated into the Code of Federal
Regulations. See 42 C.F.R. Ch. IV § 424.57, Editorial Note (Oct. 1, 2009). References
are to the regulation as redesignated.

+ 4 DMEPOS supplier must resubmit and recertify the accuracy of its enrollment
information every three years. 42 C.F.R. §§ 424.515 and 424.57(f).
Nothing in section 424.515(d) imposes an obligation on the Medicare contractor to send
out new enrollment application forms during the revalidation process. Petitioner does not
point to, and I do not find, any other basis for imposing such a requirement.

Petitioner further argues that “the ambiguity of the language contained in 42 C.F.R.

§ 424.57(d)(15), which provides exemptions from the surety bond requirements, along
with Respondent’s failure to clearly interpret such language in a timely manner also
caused Petitioner to lose the opportunity to comply with requirements or to voluntarily
terminate its Medicare number.” P. Br. at 2.

In regard to the use of ambiguous language, Petitioner cites, as examples of language
needing interpretation, the categories “physicians or other non-physician practitioners”
and “state-licensed orthotic and prosthetic personnel in private practice making custom-
made orthotics and prosthetics,” both of which are exempt from the surety bond
requirements. P. Br. at 7. Petitioner argues as follows:

For example, as an optician, Petitioner makes custom-made products
according to a physician’s prescription, is state licensed and is in private
practice. Furthermore, Medicare.gov lists conventional eyeglasses and
cataract eyeglasses as “Prosthetic Lenses” which would put Petitioner, as a
supplier who makes and dispenses conventional and cataract eyeglasses, in
the category of prosthetic personnel.

P. Br. at 7. Petitioner attached a page from the Medicare website with categories
of DMEPOS products including prosthetic lenses and explained that this list “is
being offered as an illustrative example of how language can create confusion, and
is not intended to prove a fact.” Jd.

First, this list does not indicate that Petitioner is exempt from surety bond requirements if
it makes or dispenses prosthetic lenses. On the contrary, the regulation makes explicit
that prosthetic personnel are only exempt when they are “in private practice making
custom made orthotics and prosthetics ... if-- (1) The business is solely-owned and
operated by the orthotic and prosthetic personnel, and (2) The business is only billing for
orthotic, prosthetics, and supplies.” 42 C.F.R. § 424.57(d)(15)(B). Petitioner does not
claim that it meets all the requirements of this exemption or any other exemptions listed
at 42 C.F.R. § 424.57(d)(15). I therefore see no reason that the list of DMEPOS
products would create confusion about Petitioner’s eligibility for a surety bond
exemption and agree that the list does not serve to prove any material fact.

Second, Petitioner does not claim that it actually relied on an alternative reasonable
interpretation of the surety bond exemptions in concluding that the surety bond
requirement did not apply to it.> Instead, Petitioner essentially argues that it could
reasonably assume that the surety bond requirement would not apply to it when it is
exempt from the accreditation requirement, because the surety bond information used to
be solicited in the same part of the enrollment application as accreditation information.
P. Br. at 4, referring to 2003 and 2006 applications. Petitioner further states, “Petitioner
believed it was not required to obtain a surety bond and had NSC provided [the] 2009
CMS 8555 [in which the surety bond requirement is not part of the accreditation
application], Petitioner would have checked the exempt box as it had done in 2003 and
2006.” P. Br. at 8 (emphasis in original). Petitioner refers to page 25 of the 2009
application, which reads, in pertinent part:

A. Check Box: Check the box if this DMEPOS supplier believes it is not
required to obtain a surety bond for Medicare enrollment. Information on
supplier types exempt from getting a surety bond can be found at
www.palmettogba.com/nsc or by calling the NSC customer service line at
(866) 238-9652.

CMS Ex. 8, at 1 (emphasis added). Petitioner argues that “the language of the 2009 CMS
855S instructions . . . leaves open to interpretation whether a surety bond needs to be
submitted.” P. Br. at 8. The question of the proper interpretation of a regulation arises
only in the context of an ambiguous regulation, not simply ambiguous language in a
form. Petitioner identifies no ambiguity in the exemption language quoted above as it
applies to its optical business.

At the same time, Petitioner admits that section 424.57(d)(15) exemptions were
interpreted in the September 2009 issue of NSC News, a newsletter published by the
Medicare contractor, twenty days before the surety bond requirement deadline (October
2, 2009). P. Br. at 7; CMS Ex. 11. Petitioner contends that twenty days was not
sufficient notice. Jd. However, CMS submitted a copy of an NSC newsletter dated May
2009, which explains the exemptions of the surety bond requirement, and includes a list

> Petitioner does argue that the argument section of NSC’s reconsideration request
decision (CMS Ex. 6, at 2) is confusing because it points to notification of new
“accreditation standards,” from which both parties agree Petitioner is exempt. P. Br. at 9.
Petitioner states: “If the surety bond requirement is referred to as an ‘accreditation
standard’ by NSC and Petitioner is exempt from accreditation, then why is Petitioner not
exempt from surety bond requirement?” Jd. Petitioner, however, could not have relied
on this language in failing to comply with the surety bond requirements, because the
reconsideration decision was sent to Petitioner after its failure to comply.
of non-physicians covered under this exception that does not include opticians.° CMS
Ex. 10, at 5.

Petitioner states that it “relied on Jurisdiction D administrator NAS [Noridian
Administrative Services] for Medicare information.” P. Br. at 2. It was unreasonable to
for Petitioner to rely solely on the regional Medicare contractor (NAS) for Medicare
information when Petitioner admits knowing that CMS contracts with NSC for
enrollment and re-enrollment of DMEPOS suppliers and to determine if DMEPOS
suppliers are in compliance with applicable standards. /d. Had Petitioner maintained
awareness of updates and information provided by NSC to DMEPOS suppliers, it would
have read the May 2009 NSC newsletter explaining the surety bond exemptions. CMS
Ex. 10, at 5. Regardless, as the Supreme Court has stated, it is well-established that
participants in the Medicare program have a “duty to familiarize [themselves] with the
legal requirements for cost reimbursement.” Heckler v. Cmty. Health Servs. of Crawford
County, Inc., 467 U.S. 51, 64 (1984). The surety bond requirements and exemptions
were contained in published regulations of which Petitioner had constructive notice and
were clear on their face.

I must therefore apply the regulations as they are stated. The applicable regulations
clearly required Petitioner to have in place a compliant surety bond by October 2, 2009.
Petitioner points to no source of authority for me to waive the compliance requirement or
grant an exemption on regulatory or equitable grounds. Moreover, I have no authority to
declare the statute or the regulation invalid or ultra vires. 1866/CPayday.com, L.L.C.,
DAB No. 2289, at 14 (2009) (“An ALJ is bound by applicable laws and regulations and
may not invalidate either a law or regulation on any ground.”). Even if I did have such
authority, there would be no basis where, as here, the regulation does what the statute
grants the Secretary the authority to do, that is, to require DMEPOS suppliers to
demonstrate that they have obtained a surety bond “in a form specified by the Secretary”
and maintain such coverage “on a continuing basis.” 42 U.S.C. § 1395m(a)(16)(B).

The regulation at 42 C.F.R. § 424.535 plainly authorizes CMS to revoke a

supplier’s Medicare enrollment whenever the supplier fails to maintain

compliance with enrollment requirements. Section 424.535(a)(1) provides that a

° CMS maintains that NSC also sent all suppliers that had not yet met the surety bond
requirement a letter dated August 21, 2009 notifying them that their billing privileges
would be subject to revocation if they failed to submit proof of a surety bond by October
2, 2009. CMS Br. at 3. However, I give this evidence of notice no weight because as
Petitioner correctly points out, this letter is addressed to supplier types subject to both the
accreditation and surety bond requirements. CMS Ex. 12 (“Although certain supplier
types are exempt from the surety bond and/or the accreditation requirement, our records
indicate that your supplier type is subject to both . . . .” (emphasis added)). Moreover,
CMS has not submitted any evidence that this letter was sent to Petitioner.

supplier’s billing privileges are revoked when the supplier “is determined not to be
in compliance with the enrollment requirements described in this section, or in the
enrollment application applicable for its provider or supplier type, and has not
submitted a plan of corrective action as outlined in part 488 of this chapter.”

It is an enrollment requirement that “[t]he supplier must meet and must certify in its
application for billing privileges that it meets and will continue to meet” the supplier
standards in 42 C.F.R. § 424.57(c), which includes the surety bond requirement of section
424.57(c)(26). CMS may revoke the supplier’s Medicare billing privileges if the supplier
fails to meet any of these standards. 42 C.F.R. § 424.57(e); 1866/CPayday.com, DAB
No. 2289, at 13 (“[FJailure to comply with even one supplier standard is a sufficient basis
for revoking a supplier’s billing privileges.”).

Section 424.57(d)(11) further makes abundantly clear the consequences of a failure to
maintain a compliant surety bond, as follows:

CMS revokes the DMEPOS supplier’s billing privileges if an enrolled supplier
fails to obtain, file timely, or maintain a surety bond as specified in this subpart
and CMS instructions. Notwithstanding paragraph (e) of this section, the
revocation is effective the date the bond lapsed and any payments for items
furnished on or after that date must be repaid to CMS by the DMEPOS
supplier.

42 CFR. § 424.57(d)(11); see also 42 C.F.R. § 424.57(c)(26).

The regulatory language is plain. A supplier must comply with all standards, or CMS
will revoke its billing privileges. And I must sustain CMS’s determination where the
facts establish noncompliance with one or more of the regulatory standards.

IV. Conclusion

For the reasons explained above, I therefore conclude that CMS acted within its
regulatory authority to revoke Petitioner’s Medicare supplier number, because Petitioner
was not compliant with the surety bond requirements of 42 C.F.R. § 424.57(c)(26) and
(d) by October 2, 2009.

/s/
Leslie A. Sussan
Board Member

